                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION

DANIEL BEHLMAN,
         Plaintiff,                           CASE NO. 21-cv-100

      v.                                      JURY TRIAL DEMANDED

FAIRWAY TRANSIT, INC,

and

PAULINE JASKE

              Defendants.


                                   COMPLAINT


                          PRELIMINARY STATEMENT

      1.      This action is brought by Plaintiff Daniel Behlman against Fairway

Transit, Inc. and Pauline Jaske for unpaid wages and overtime compensation.

      2.      Plaintiff Behlman was employed by Defendant Fairway Transit, Inc.,

at times since approximately June of 2004. Defendant Fairway Transit is owned

and operated by Pauline Jaske. Defendant Fairway Transit, Inc. has had a common

policy and practice of failing to pay Plaintiff Behlman for all hours worked in a

given workweek. Additionally, Defendant Fairway Transit, Inc. has had a common

policy and practice of failing to pay Plaintiff Behlman overtime premium

compensation for all hours worked in excess of forty in a given workweek.

      3.      As a result of the above, Defendants Fairway Transit, Inc. and Pauline

Jaske have failed to compensate Plaintiff Behlman for all hours worked and failed



           Case 2:21-cv-00100-LA Filed 01/22/21 Page 1 of 11 Document 1
to pay overtime compensation in violation of the Fair Labor Standards Act of 1938,

as amended (“FLSA”) as well as Wisconsin wage and hour laws.

       4.      Plaintiff Behlman brings this action for the purpose of obtaining relief

under the FLSA for unpaid wages, unpaid overtime compensation, liquidated

damages, costs, attorneys’ fees, and/or any such other relief the Court may deem

appropriate. Plaintiff Behlman also brings this action for purposes of obtaining

relief under Wisconsin’s wage laws for unpaid overtime compensation, unpaid

agreed-upon wages, civil penalties, costs, attorneys’ fees, declaratory and/or

injunctive relief, and/or any such other relief the Court may deem appropriate.

                            JURISDICTION AND VENUE

       5.      This Court has original jurisdiction to hear this complaint and to

adjudicate the claims stated herein under 28 U.S.C. §1331, this action being

brought under the FLSA, 29 U.S.C. §201, et seq.

       6.      The Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. §1367, as they are so related in this action within such

original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.

       7.      Venue is proper pursuant to 28 U.S.C. §1391(b) and (c) in the U.S.

District Court for the Eastern District of Wisconsin because a substantial part of

the events or omissions giving rise to the claim occurred within the district and

Defendant Fairway Transit, Inc. has substantial and systematic contacts in this

district.




                                     Page 2 of 11
            Case 2:21-cv-00100-LA Filed 01/22/21 Page 2 of 11 Document 1
                                      PARTIES

      8.      Defendant Fairway Transit, Inc. is a Wisconsin Corporation with a

principal place of business located at 930 Silvernail Road, Pewaukee, Wisconsin

53072.

      9.      Defendant Fairway Transit, Inc’s registered agent for service of

process in the State of Wisconsin is Pauline Trupke Jaske located at 930 Silvernail

Road, Pewaukee, Wisconsin 53072.

      10.     Defendant Pauline Jaske is an adult resident of Waukesha County,

Wisconsin residing at 3275 S. Johnson Rd. in New Berlin, Wisconsin, 53146.

      11.     Plaintiff Daniel Behlman (“Plaintiff”) is an adult resident of Waukesha

County in the State of Wisconsin.

      12.     Defendants Fairway Transit, Inc. and Pauline Jaske will be referred to

herein collectively as “Fairway Transit.”



                            GENERAL ALLEGATIONS

      13.     Plaintiff has been employed by Fairway Transit as a Lugger Truck

Driver by Fairway Transit since on or around June 1, 2004.

      14.     While employed by Fairway Transit as a Lugger Truck Driver, since

approximately May of 2017, Plaintiff did not drive a lugger truck outside the state

of Wisconsin.




                                    Page 3 of 11
           Case 2:21-cv-00100-LA Filed 01/22/21 Page 3 of 11 Document 1
       15.   While employed by Fairway Transit, Plaintiff was paid an agreed upon

hourly rate for Plaintiff’s work, which was based on a percent of the hourly rate

Fairway Transit received for the work Plaintiff performed.

       16.   Fairway Transit had a common policy or practice of not compensating

Plaintiff for time spent doing certain compensable work activities, such as driving

his work truck back to the main office after a final delivery, fueling the truck at the

end of a shift, washing the truck at the end of the shift, performing a post trip

inspection, or watching over a broken-down truck.

       17.   As a result of Fairway Transit’s policy and practice of not

compensating Plaintiff for these tasks, Fairway Transit failed to pay Plaintiff for all

compensable work hours at the agreed upon hourly rate in violation of Wisconsin

law.

       18.   Fairway Transit regularly suffered or permitted Plaintiff to work in

excess of forty hours in numerous workweeks.

       19.   During the time Plaintiff was employed by Fairway Transit, Fairway

Transit has been aware that Plaintiff worked in excess of forty hours in numerous

workweeks.

       20.   During Plaintiff’s employment, Fairway Transit paid Plaintiff at the

same agreed upon hourly rate for hours worked regardless of those hours being

under or over forty in a workweek.




                                  Page 4 of 11
         Case 2:21-cv-00100-LA Filed 01/22/21 Page 4 of 11 Document 1
      21.    Fairway Transit failed to pay Plaintiff at one and one-half times his

respective, regular rates of pay for all hours worked in excess of forty in a workweek

in violation of the FLSA.

      22.    Fairway Transit has failed to compensate Plaintiff at one and one-half

times his respective, regular rates of pay for all hours worked in excess of forty in a

workweek in violation of Wisconsin law.

      23.    Defendant Pauline Jaske owns and is the president of Defendant

Fairway Transit, Inc.

      24.    Defendant Pauline Jaske had and continues to have control of the day-

to-day operations of Fairway Transit, Inc.

      25.    Defendant Pauline Jaske had and continues to have control over all

human resources and compensation aspects of Fairway Transit, including those

compensation policies and practices that relate to Plaintiff Daniel Behlman.

      26.    Pauline Jaske determined the rates and methods of compensation for

Plaintiff, determined that Plaintiff would not be paid for certain work tasks, and

determined that Plaintiff would not be paid an overtime premium for all hours

worked in excess of forty hours in a workweek.

      27.    Fairway Transit’s conduct, as set forth in this complaint, was willful

and in bad faith, and has caused significant damages to Plaintiff.

                         FIRST CLAIM FOR RELIEF
       Violations of the Fair Labor Standards Act of 1938 as Amended

      28.    Plaintiff reasserts and incorporates by reference all preceding

paragraphs as if restated herein.



                                  Page 5 of 11
         Case 2:21-cv-00100-LA Filed 01/22/21 Page 5 of 11 Document 1
       29.      Since January 22, 2018, while employed by Fairway Transit, Plaintiff

has been entitled to the rights, protections, and benefits provided under the FLSA,

29 U.S.C. §201 et. seq.

       30.      Since January 22, 2018, Fairway Transit has been and continues to be

an enterprise engaged in commerce within the meaning of 29 U.S.C. §203(s)(1).

       31.      Since January 22, 2018, while employed by Fairway Transit, Plaintiff

has been an employee within the meaning of 29 U.S.C. § 203(e).

       32.      Since January 22, 2018, Fairway Transit has been an employer of

Plaintiff as provided under 29 U.S.C. § 203(d) during Fairway Transit’s employment

of Plaintiff.

       33.      Since January 22, 2018, while Plaintiff was employed by Fairway

Transit, Fairway Transit has violated the FLSA by failing to pay overtime

compensation due to Plaintiff for each hour worked in excess of forty hours in any

given workweek.

       34.      Plaintiff is entitled to damages equal to mandated overtime premium

pay for all hours worked since January 22, 2018, plus periods of equitable tolling

because Fairway Transit acted willfully and knew or showed reckless disregard for

whether its conduct was prohibited by the FLSA.

       35.      Alternatively, should the Court find that Fairway Transit did not act

willfully in failing to pay overtime premium wages, Plaintiff is entitled to an award

of pre-judgment interest at the applicable legal rate.




                                   Page 6 of 11
          Case 2:21-cv-00100-LA Filed 01/22/21 Page 6 of 11 Document 1
      36.    Pursuant to FLSA, 29 U.S.C. §216(b), successful plaintiffs are entitled

to reimbursement of the costs and attorneys’ fees expended in successfully

prosecuting an action for unpaid overtime wages, which Plaintiff seeks in this

matter.

                      SECOND CLAIM FOR RELIEF
  Violation of Wisconsin Law – Unpaid Agreed-Upon Wages and Overtime

      37.    Plaintiff re-alleges and incorporates by reference all preceding

paragraphs as restated herein.

      38.    Since January 22, 2019, while employed by Fairway Transit, Plaintiff

was an employee within the meaning of Wis. Stat. §§ 109.01 et seq.

      39.    Since January 22, 2019, while employed by Fairway Transit, Plaintiff

was an employee within the meaning of Wis. Stat. §§ 103.001 et seq.

      40.    Since January 22, 2019, while employed by Fairway Transit, Plaintiff

was an employee within the meaning of Wis. Stat. §§ 104.01 et seq.

      41.    Since January 22, 2019, Plaintiff was an employee within the meaning

of Wis. Admin. Code §§ DWD 272.001 et seq.

      42.    Since January 22, 2019, Plaintiff was an employee within the meaning

of Wis. Admin. Code §§ DWD 274.01 et seq.

      43.    Since January 22, 2019, Fairway Transit was an employer within the

meaning of Wis. Stat. §§ 109.01 et seq.

      44.    Since January 22, 2019, Fairway Transit was an employer within the

meaning of Wis. Stat. §§ 103.001 et seq.




                                   Page 7 of 11
          Case 2:21-cv-00100-LA Filed 01/22/21 Page 7 of 11 Document 1
      45.    Since January 22, 2019, Fairway Transit was an employer within the

meaning of Wis. Stat. §§ 104.01 et seq.

      46.    Since January 22, 2019, Fairway Transit was an employer within the

meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

      47.    Since January 22, 2019, Fairway Transit was an employer within the

meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      48.    Since January 22, 2019, Fairway Transit has employed, and/or

continues to employ Plaintiff within the meaning of Wis. Stat. §§ 109.01 et seq.

      49.    Since January 22, 2019, Fairway Transit has employed, and/or

continues to employ Plaintiff within the meaning of Wis. Stat. §§ 103.001 et seq.

      50.    Since January 22, 2019, Fairway Transit employed, and/or continues

to employ Plaintiff within the meaning of Wis. Stat. §§ 104.01 et seq.

      51.    Since January 22, 2019, Fairway Transit employed, and/or continues

to employ Plaintiff within the meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

      52.    Since January 22, 2019, Fairway Transit employed, and/or continues

to employ Plaintiff within the meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

      53.    Since January 22, 2019, Plaintiff regularly performed activities that

were an integral and indispensable part of Plaintiff’s principal activities without

receiving compensation for these activities.

      54.    Since January 22, 2019, Fairway Transit had, and continues to have,

common policies, programs, practices, procedures, protocols, routines, and rules of

willfully failing to properly pay Plaintiff for all hours worked and failing to properly




                                  Page 8 of 11
         Case 2:21-cv-00100-LA Filed 01/22/21 Page 8 of 11 Document 1
pay Plaintiff overtime wages for all hours worked in excess of forty hours in a given

workweek.

      55.    Wis. Stat. §109.03 requires payment of all wages earned by the

employee to a day not more than 31 days prior to the date of payment.

      56.    The foregoing conduct, as alleged above, constitutes continuing, willful

violations of Wisconsin’s law requiring the payment of overtime, and agreed upon

wages.

      57.    As set forth above, Plaintiff has sustained losses in Plaintiff’s

compensation as a proximate result of Fairway Transit’s violations. Accordingly,

Plaintiff seeks damages in the amount of Plaintiff’s respective unpaid compensation

and such other legal and equitable relief as the Court deems just and proper.

      58.    Under Wis. Stat. §109.11, Plaintiff may be entitled to liquidated

damages equal and up to fifty percent of Plaintiff’s unpaid wages.

      59.    Plaintiff seeks recovery of attorneys’ fees and the costs of this action to

be paid by Fairway Transit, pursuant to the Wisconsin law.

                             REQUEST FOR RELIEF

             WHEREFORE, Plaintiff hereby requests the following relief:

      a) Issuance of an Order, pursuant to the Declaratory Judgment Act, 28
         U.S.C. §§2201-2202, declaring Fairway Transit’s actions as described in
         the Complaint as unlawful and in violation of Wisconsin Law and
         applicable regulations;

      b) An Order finding that Fairway Transit violated the FLSA and Wisconsin
         wage and hour law;

      c) An Order finding that these violations are willful;




                                  Page 9 of 11
         Case 2:21-cv-00100-LA Filed 01/22/21 Page 9 of 11 Document 1
      d) Judgement against Fairway Transit in the amount equal to the Plaintiff’s
         unpaid wages at the applicable agreed-upon wage and/or overtime
         premium rates;

      e) An award in the amount of all liquidated damages and civil penalties as
         provided under Wisconsin Law and the FLSA;

      f) An award in the amount of all costs and attorney’s fees incurred
         prosecuting these claims as well as pre-judgment and post-judgement
         interest; and

      g) Such further relief as the Court deems just and equitable.

                          DEMAND FOR JURY TRIAL

       Plaintiff hereby requests a trial by jury pursuant to Fed. R. Civ. P. 38(b).


Dated this 22nd day of January, 2021.

                                             Respectfully submitted,

                                             s/LARRY A. JOHNSON
                                             Larry A. Johnson
                                             Bar Number 1056619
                                             Summer Murshid
                                             Bar Number 1075404
                                             Timothy Maynard
                                             Bar Number 1080953
                                             Attorneys for Plaintiff
                                             Nathan Caputa
                                             Bar Number 1115499
                                             Attorneys for Plaintiffs

                                             Hawks Quindel, S.C.
                                             222 East Erie, Suite 210
                                             P.O. Box 442
                                             Milwaukee, WI 53201-0442
                                             Telephone: 414-271-8650
                                             Fax: 414-271-8442
                                             E-mail: ljohnson@hq-law.com
                                                     smurshid@hq-law.com
                                                     tmaynard@hq-law.com
                                                     ncaputa@hq-law.com



                                 Page 10 of 11
        Case 2:21-cv-00100-LA Filed 01/22/21 Page 10 of 11 Document 1
                         Page 11 of 11
Case 2:21-cv-00100-LA Filed 01/22/21 Page 11 of 11 Document 1
